IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      No. COA16-49

                                 Filed: 19 July 2016

Catawba County, No. 14 CRS 052081

STATE OF NORTH CAROLINA

               v.

LUIS ALBERTO VILLA CAMPOS


      Appeal by defendant from judgment entered 24 August 2015 by Judge Jeffrey

P. Hunt in Catawba County Superior Court.            Heard in the Court of Appeals

9 June 2016.


      Attorney General Roy A. Cooper, by Assistant Attorney General Caroline
      Farmer, for the State.

      Glover & Petersen, P.A. by Ann B. Petersen, for defendant-appellant.


      McCULLOUGH, Judge.


      Luis Alberto Villa Campos (“defendant”) appeals from judgment entered upon

his conviction of one count of intentional child abuse resulting in serious physical

injury to a child. For the reasons stated herein, we grant a new trial.

                                 I.      Background

      At the time of the incident giving rise to this case, the victim (“infant”) was a

three-month-old infant. She lived primarily with defendant’s mother, Maria Campos

Jimenez (“Jimenez”), who cared for the infant and defendant’s two children, a two-
                                  STATE V. CAMPOS

                                  Opinion of the Court



year-old boy and a six-year-old girl. Although defendant did not live at Jimenez’s

home on a regular basis, he did help care for the children.

      Defendant was in a relationship with Ruby Hoard (“Hoard”), the mother of his

children. Hoard was also the mother of the infant, who was not biologically related

to defendant despite his belief otherwise at the time of the incident.

      On 1 April 2014, defendant returned the infant to Jimenez’s home after she

spent a few days with defendant and Hoard at Hoard’s residence. Upon her arrival

to Jimenez’s home, the infant was asleep in her car seat. As Jimenez stood in the

kitchen preparing dinner, she heard the infant begin to cry persistently. In checking

the infant, Jimenez took her out of the car seat, placed her on the sofa, and gently

undressed her, causing the crying to intensify. After removing the infant’s clothing,

Jimenez noticed swelling on the infant’s leg. The infant continued crying to a degree

that convinced Jimenez to take the infant to the Emergency Department at Catawba

Valley Medical Center (“CVMC”). Jimenez spoke with defendant en route to the

hospital and inquired about the cause of the infant’s swollen leg. Defendant said he

was not sure what caused the swelling.

      Dustin Otterberg (“Otterberg”), a physician assistant at CVMC trained in

patient examination, evaluated the infant when she was admitted to the Emergency

Department. Otterberg confirmed the significant swelling on the infant’s lower right

leg and found further swelling on both of the infant’s forearms. Anytime Otterberg



                                         -2-
                                    STATE V. CAMPOS

                                   Opinion of the Court



handled these areas, the infant would grimace in pain and cry, leading Otterberg to

order a full-body X-ray of the infant. The results of the X-ray showed a fracture to

the infant’s right tibia, fractures to both the ulna and radius bones in her left forearm,

and a slight bend in the bone of her right forearm, known as a plastic deformity.

      CVMC transferred the infant to Wake Forest Baptist Medical Center

(“WFBMC”), where Dr. Stacy Briggs (“Dr. Briggs”), a pediatrician and member of the

Child Protection Team, which evaluates children in cases of non-accidental trauma,

reviewed the X-ray of the infant with a pediatric radiologist and confirmed the

injuries. Dr. Briggs testified that the injuries were non-accidental due to the infant’s

inability as a three-month-old baby to walk, roll over, or move in a manner that could

conceivably cause multiple fractures to her arms and leg. The infant remained at

WFBMC from 1 April until 3 April, when she was discharged to the Catawba County

Department of Social Services (“DSS”).

      While the infant was evaluated at CVMC on the evening of 1 April,

Investigator Jason Reynolds (“Reynolds”) traveled to Jimenez’s home for photo

documentation and subsequently met defendant around 10:00 p.m. after passing him

in his vehicle. Reynolds asked defendant if he would voluntarily come to the Sheriff’s

Office that night to discuss the events surrounding the infant’s admission to CVMC.

After initially agreeing, defendant later chose not to appear at the Sheriff’s Office.




                                          -3-
                                   STATE V. CAMPOS

                                   Opinion of the Court



      Between 1 April and 11 April, the record indicates no attempt in which

Reynolds tried to locate defendant. According to defendant, Hoard had a criminal

court date on 12 April and both Hoard and he reserved a hotel room in Catawba

County for 11 April to better facilitate Hoard’s arrival at the courthouse the following

day. The Catawba County Sheriff’s Office learned that defendant and Hoard were

located at the hotel, and police officers arrested both that day. The record on appeal

indicates that an arrest warrant for child abuse was not issued until 17 April 2014.

      While in jail, defendant spoke with Jennifer Owen (“Owen”), a forensic

investigator with DSS, and recounted what he thought could have caused the injuries

to the infant. According to defendant, he was arguing with Hoard over her apathy

and refusal to help with the children at some point during the last few days of

March 2014. Defendant told Hoard he was taking the infant and the children back

to Jimenez’s home. After defendant placed the infant into her car seat, he turned to

pick up the diaper bag, when Hoard suddenly gripped the infant’s arms around the

bicep area and attempted to pull her out of the car seat. Defendant swung back

around and struggled with Hoard over the infant. Defendant and Hoard continued

pulling and pushing on the infant for approximately twenty seconds. Defendant

admitted that Hoard’s and his contact with the infant during their argument could

have resulted in the infant’s injuries.




                                          -4-
                                   STATE V. CAMPOS

                                   Opinion of the Court



      On 7 July 2014, a Catawba County Grand Jury indicted defendant on one count

of intentional child abuse resulting in serious physical injury. On 18 May 2015, the

case came on for trial in Catawba County Superior Court before the Honorable Jeffrey

P. Hunt.

      At the close of evidence, the trial court instructed the jury on the elements of

felony child abuse and the lesser-included offense of misdemeanor child abuse. The

pattern instruction for felony child abuse required an intentional assault, but failed

to include a definition for assault. The court, therefore, instructed on assault and

stated in part:

             Ladies and gentlemen, I instruct you that as to assault
             which is mentioned in the earlier instruction I just gave,
             there are two elements to an assault under North Carolina
             law.

             First, . . . the State would have to prove beyond a
             reasonable doubt that the defendant assaulted the victim
             by handling the alleged victim in such a manner as to cause
             or result in the various injuries, including broken bones,
             testified to in this case.

             And second, the State would have to prove as a second
             element beyond a reasonable doubt that the defendant
             acted intentionally.

The second element of the assault instruction prompted the court to deliver an

explanation of intent to the jury as follows:

             Intent is a mental attitude seldom provable by direct
             evidence. It must ordinarily be proved by circumstances
             from which it may be inferred. You arrive at the intent of
             a person by such just and reasonable deductions from the

                                          -5-
                                     STATE V. CAMPOS

                                     Opinion of the Court



                circumstances proven as a reasonably prudent person
                would ordinarily draw . . . .

Over defendant’s objections, the court then instructed on flight, which it deemed a

“close call”:

                Now, the State contends and the defendant denies, that the
                defendant fled. Evidence of flight may be considered by you
                together with all other facts and circumstances in this case
                in determining whether the combined circumstances
                amount to an admission or show of a consciousness of guilt.
                However, proof of this circumstance is not sufficient, in and
                of itself, to establish the defendant’s guilt.

        The jury proceeded to deliberate, and shortly thereafter asked the court for a

definition of “intentionally” - the second of the two elements of assault required to

convict defendant on felony child abuse. In response, the court read its original

instruction on intent.

       On 20 May 2015, the jury returned a verdict finding defendant guilty of

intentional child abuse resulting in serious physical injury. On 24 August 2015, the

trial court entered judgment sentencing defendant to a term of 64 months to 89

months imprisonment. Defendant gave notice of appeal in open court.

                                     II.    Discussion

       On appeal, defendant only raises issues regarding the trial court’s instructions

to the jury. Specifically, defendant argues that the trial court (1) erred in using the

term “handling” to describe the required element of assault for intentional child




                                            -6-
                                   STATE V. CAMPOS

                                   Opinion of the Court



abuse, and (2) erred in giving an instruction on flight. We address defendant’s

arguments in reverse order.

      “[Arguments] challenging the trial court’s decisions regarding jury instructions

are reviewed de novo by this Court.” State v. Osorio, 196 N.C. App. 458, 466, 675

S.E.2d 144, 149 (2009). “The prime purpose of a court’s charge to the jury is the

clarification of issues, the elimination of extraneous matters, and a declaration and

an application of the law arising on the evidence.” State v. Cameron, 284 N.C. 165,

171, 200 S.E.2d 186, 191 (1973), cert. denied, 418 U.S. 905, 41 L. Ed. 2d 1153 (1974).

“[A] trial judge should not give instructions to the jury which are not supported by

the evidence produced at the trial.” Id. “Where jury instructions are given without

supporting evidence, a new trial is required.” State v. Porter, 340 N.C. 320, 331, 457

S.E.2d 716, 721 (1995).

                              A.      Flight Instruction

      Defendant contends that the trial court erred in giving a flight instruction to

the jury. We agree with defendant and find the flight instruction erroneous and

prejudicial.

      “A trial court may properly instruct on flight where there is ‘some evidence in

the record reasonably supporting the theory that the defendant fled after the

commission of the crime charged.’ ” State v. Lloyd, 354 N.C. 76, 119, 552 S.E.2d 596,

625 (2001) (quoting State v. Allen, 346 N.C. 731, 741, 488 S.E.2d 188, 193 (1997))



                                          -7-
                                     STATE V. CAMPOS

                                     Opinion of the Court



(internal quotation marks omitted); see also State v. Irick, 291 N.C. 480, 494, 231

S.E.2d 833, 842 (1977). However, the evidence must show that the defendant took

steps to avoid apprehension. State v. Thompson, 328 N.C. 477, 490, 402 S.E.2d 386,

392 (1991). Importantly, “[e]vidence which merely shows it possible for the fact in

issue to be as alleged, or which raises a mere conjecture that it was so . . . should not

be left to the jury.” State v. Lee, 287 N.C. 536, 540, 215 S.E.2d 146, 149 (1975)

(quoting State v. Vinson, 63 N.C. 335, 338 (1869)) (deciding that a poorly conducted

search for defendant resulted in mere speculation of flight and did not warrant a

flight instruction at trial); see also State v. Duncan, 264 N.C. 123, 127, 141 S.E.2d 23,

27 (1965) (“[I]t is an established rule of trial procedure . . . that an abstract proposition

of law not pointing to the facts of the case at hand and not pertinent thereto should

not be given to the jury.”).

       In the present case, there exists no evidence upon which a reasonable theory

of flight could be based. Shortly after 10:00 p.m. on the night of 1 April 2014,

Reynolds briefly spoke with defendant and asked if he would voluntarily meet

Reynolds at the Sheriff’s Office to discuss the infant’s injuries. Defendant initially

agreed, but later chose not to meet Reynolds. Defendant, who remained in Catawba

County throughout the time leading up to his arrest, was not required to meet

Reynolds and was entirely within his rights to decline the offer at any time.




                                            -8-
                                  STATE V. CAMPOS

                                  Opinion of the Court



      Additionally, nothing in the record shows Reynolds or the Catawba County

Sheriff’s Office engaged in any search for defendant between 1 April and 11 April,

when defendant was arrested. There is no indication in the record of any inquiries

made regarding defendant’s whereabouts, and the State did not obtain an arrest

warrant for defendant on intentional child abuse until 17 April 2014, six days after

defendant was arrested. Based on these facts, no evidence exists in the record that

could “reasonably support[ ] the theory that the defendant fled after the commission

of the crime charged.” State v. Allen, 346 N.C. 731, 741, 488 S.E.2d 188, 193 (1997)

(internal citation omitted). What the trial court deemed a “close call” in terms of

defendant’s alleged flight amounted to mere conjecture. Therefore, the instruction

on flight was erroneous.

      The State improperly relies on State v. Abraham, 338 N.C. 315, 451 S.E.2d 131

(1994), in contending that a failure to communicate with law enforcement is sufficient

for an instruction on flight. In Abraham, a patrol officer heard gunshots near his

location, observed the defendant moving away from the murder scene shortly after

the fatal shooting occurred, and approached the defendant, who then took a detour

away from the officer. 338 N.C. at 362, 451 S.E.2d at 156. Upon confronting the

defendant, the officer asked about the shooting, and the defendant denied hearing

any gunshots while continuing to walk away. Id. The defendant was discovered three

weeks later at an apartment complex hiding in a closet under a pile of clothes and



                                         -9-
                                  STATE V. CAMPOS

                                  Opinion of the Court



was arrested. Id. at 362, 451 S.E.2d 156-57. The evidence in Abraham was fully

present in the record and taken together to support a flight instruction. In this case,

the State failed to enter into evidence any fact reasonably supporting a theory of

flight, but instead relied on defendant’s decision not to speak with Reynolds on the

night of 1 April as exemplary of flight. However, simply refusing to speak with law

enforcement on a voluntary, pre-arrest basis cannot be used as evidence supporting

defendant’s guilt. State v. Mendoza, 206 N.C. App. 391, 397, 698 S.E.2d 170, 175

(2010). Moreover, defendant spoke with Reynolds on the night of 1 April, and no

evidence in the record details any other attempt by the State to obtain information

from defendant prior to his arrest. Reynolds had every opportunity to continue his

conversation with defendant where they originally met on 1 April. In fact, Reynolds

testified that he concluded the conversation with defendant and then asked defendant

to voluntarily meet at the Sheriff’s Office to further discuss the infant’s injuries.

Hence, the State’s reliance on Abraham is unfounded.

      The State also argues that defendant deviated from his normal pattern of

behavior and cites that deviation to indicate defendant’s avoidance of apprehension.

However, the record is less than sparse with facts supporting the State’s contention.

Reynolds testified that officers arrested defendant and Hoard at a hotel in Catawba

County, the same county in which they were residing, on 11 April.           Defendant

confirmed this in his interview after waiving his Miranda rights and voluntarily



                                         - 10 -
                                   STATE V. CAMPOS

                                   Opinion of the Court



speaking with Reynolds after his arrest. The State, however, put forward no further

evidence relating to the length of the hotel reservation, and the lack of such evidence

from 1 April until defendant presumably arrived at the hotel with Hoard on the day

of his arrest does not support an inference of flight.       Thus, defendant’s case is

distinguishable from State v. Hope, 189 N.C. App. 309, 657 S.E.2d 909 (2008), which

the State uses to strengthen its argument in this instance. In Hope, trial testimony

established that the defendant hurriedly left the murder scene, had a taxi drive him

to Durham from a Raleigh hotel less than an hour later, and was found and arrested

in a city ninety miles from Raleigh thirty-four days later. Id. at 319-20, 657 S.E.2d

at 915. Clearly the facts in Hope could be, and were, used to support a theory of flight.

Contrarily, the record in this case leads only to weak “conjecture, speculation and

surmise” regarding defendant’s flight and “should not [have been] left to the jury.”

Lee, 287 N.C. at 539-40, 215 S.E.2d at 149 (internal quotation marks omitted).

      If a trial court erroneously proffers a flight instruction to the jury, the

instruction must also sufficiently prejudice the defendant before a new trial can be

granted on appeal. State v. Weaver, 123 N.C. App. 276, 286, 473 S.E.2d 362, 368

(1996). To demonstrate prejudice, a defendant must show that “there is a reasonable

possibility that, had the error in question not been committed, a different result

would have been reached at the trial out of which the appeal arises.” N.C. Gen. Stat.

§ 15A-1443(a) (2015). Furthermore, when an erroneous and prejudicial instruction



                                          - 11 -
                                     STATE V. CAMPOS

                                     Opinion of the Court



allows a jury to reach a verdict upon a state of facts not supported by the evidence

contained in the record, a defendant is entitled to a new trial. Lee, 287 N.C. at 541,

215 S.E.2d at 149.

       In this case, there exists a reasonable possibility that the flight instruction

caused the jury to reach a felony conviction. Thus, the erroneous instruction was

prejudicial. In order to obtain a conviction for intentional child abuse, the State must

prove - and the jury must find - an intentional assault on the child. During its

deliberation, the jury members asked for a definition of “intentional,” to which the

court responded with no explanation apart from its original instruction. This decision

certainly left the jury’s confusion unassuaged and conceivably vulnerable to the

inclusion of the ill-fated flight instruction.         Permitting the jury to consider

defendant’s flight “together with all other facts and circumstances . . . to . . . show . . .

a consciousness of guilt” created a reasonable possibility that the jury deemed

“consciousness of guilt” synonymous with “intentional,” thereby allowing it to insert

the former as proof of the latter. Because intentional assault is required for a felony

child abuse conviction, it is reasonably possible that the jury returned a felony

conviction based on the erroneous instruction. Thus, had the jury not received the

instruction on flight, it is reasonably possible that it would have reached an

alternative verdict.

                                B.     Assault Instruction



                                            - 12 -
                                  STATE V. CAMPOS

                                  Opinion of the Court



      Although a new trial is warranted due to the erroneous flight instruction, we

briefly address defendant’s argument on the assault instruction.

      Defendant contends that the trial court erred in its use of the term “handling”

to describe for the jury the element of intentional assault, which was required for his

felony conviction. We do not agree. We have reviewed the trial court’s instructions

regarding assault and find that the court fairly and adequately explained the law in

its relation to intentional assault. We further note that defendant failed to object to

the proffered language, and in fact characterized the trial court’s language of

“handling” in describing the assault as “the most reasonable [proposal defendant has]

heard.”

      When a defendant fails to object to a jury instruction at trial, that instruction

is subject to plain error review. N.C. R. App. P. 10(a)(4) (2015); see also State v.

Goforth, 170 N.C. App. 584, 587, 614 S.E.2d 313, 315 (2005).

             For error to constitute plain error, a defendant must
             demonstrate that a fundamental error occurred at trial. To
             show that an error was fundamental, a defendant must
             establish prejudice - that, after examination of the entire
             record, the error had a probable impact on the jury's
             finding that the defendant was guilty. Moreover, because
             plain error is to be applied cautiously and only in the
             exceptional case, the error will often be one that seriously
             affect[s] the fairness, integrity or public reputation of
             judicial proceedings.

State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012) (internal quotation

marks and citations omitted). Notably, “[i]t is the rare case in which an improper


                                         - 13 -
                                    STATE V. CAMPOS

                                    Opinion of the Court



instruction will justify reversal of a criminal conviction when no objection has been

made in the trial court.” Henderson v. Kibbe, 431 U.S. 145, 154, 52 L. Ed. 2d 203, 212

(1977).

       Trial courts are given discretion regarding choice of jury instructions. State v.

Nicholson, 355 N.C. 1, 66, 558 S.E.2d 109, 152 (2002). After proffering general

instructions pertaining to the charges against a defendant, a trial court may choose

to supplement those instructions with additional, explanatory instructions. State v.

Bartlett, 153 N.C. App. 680, 685, 571 S.E.2d 28, 31 (2002) (stating that those

explanatory instructions “will not be overturned absent abuse of [the trial court’s]

discretion”); see also State v. Prevette, 317 N.C. 148, 164, 345 S.E.2d 159, 169 (1986)

(“[T]he trial court is in the best position to determine whether further additional

instruction will aid or confuse the jury in its deliberations[.]”).

       Defendant relies on State v. Lineberger, 115 N.C. App. 687, 446 S.E.2d 375

(1994), to support his contention that the trial court erred in defining assault using

the term “handling.” In Lineberger, the defendant was convicted for assaulting a

police officer. 115 N.C. App. at 687, 446 S.E.2d at 376. At the close of evidence, the

trial court gave the following assault instruction: “that the defendant assaulted [the

officer] by intentionally and without justification or excuse, striking or bumping

against him with his shoulder.” Id. at 689, 446 S.E.2d at 377 (emphasis added).

Before reaching a verdict, the jury asked the trial court for a definition of assault, but



                                           - 14 -
                                   STATE V. CAMPOS

                                   Opinion of the Court



was instead given an instruction identical to the original instruction. Id. at 690, 446

S.E.2d at 377-78. Because the jury required a definition of assault in order to reach

a verdict, “the omission of the definition of assault was prejudicial error” resulting in

a new trial for the defendant. Id. at 692, 446 S.E.2d at 379.

      The case at bar is distinguishable. First, the jury in this case did not inquire

as to the definition of assault and, therefore, did not need a definition in order to

return a verdict upon completion of deliberations. Second, the court’s instruction was

sufficient to “otherwise explain” the term of assault as it relates to this case. To

“otherwise explain” the meaning of assault, the trial court may describe the victim’s

injuries and their genesis if the description leaves the jury with enough information

so that it has no question regarding the meaning of assault. State v. Springs, 33 N.C.

App. 61, 64, 234 S.E.2d 193, 195 (1977) (deciding that the trial court did not err in

defining assault as “shooting [the victim] in the . . . chest with a shotgun”). Here,

after receiving the assault instruction in which the court said, “the State would have

to prove beyond a reasonable doubt that the defendant assaulted the victim by

handling the alleged victim in such a manner as to cause or result in the various

injuries, including broken bones,” the jury did not ask the court for further

information or instruction regarding the force element of assault. Therefore, the

court “otherwise explain[ed]” this particular element and committed no error in

instructing on assault using the term “handling.”



                                          - 15 -
                                   STATE V. CAMPOS

                                   Opinion of the Court



      Moreover, the trial court’s decision to instruct using “handling” to characterize

assault was appropriate as it adequately explained the law as it applied to the

evidence. “The primary purpose of a jury charge is to inform the jury of the law as it

applies to the evidence ‘in such manner as to assist the jury in understanding the

case and in reaching a correct verdict.’ ” State v. Holmes, 120 N.C. App. 54, 71, 460

S.E.2d 915, 925 (1995) (quoting State v. Williams, 280 N.C. 132, 136, 184 S.E.2d 875,

877 (1971)). “[T]he manner in which it chooses to do so is within its discretion.” Id.

To avoid potential jury confusion regarding the general assault element of consent -

since a three-month-old infant is incapable of withholding consent - the trial court

chose to forego the general instruction and, instead, provided the pattern jury

instruction for simple assault after instructing the jury on both intentional child

abuse and the lesser-included offense of misdemeanor child abuse. The trial court

was well within its discretion to do so. State v. Daniels, 38 N.C. App. 382, 384, 247

S.E.2d 770, 772 (1978) (defining assault as defendant “[striking victim] over the head

with a blackjack” was “sufficient to define and explain the law arising on the

evidence”); see also State v. Hewitt, 34 N.C. App. 152, 153, 237 S.E.2d 338, 339 (1977)

(emphasis in original) (instructing the jury that assault occurred “by intentionally

shooting [the victim] with a pistol . . . explained the term assault and applied the law

to the evidence”). Therefore, the trial court’s use of “handling” in its description of

assault was not error, much less plain error.



                                          - 16 -
                                 STATE V. CAMPOS

                                 Opinion of the Court



                                 III.   Conclusion

      For the reasons stated, we hold that the trial court erred in offering a flight

instruction to the jury, but did not commit plain error in instructing the jury on

assault. Defendant is awarded a new trial.

      NEW TRIAL.

      Judges STEPHENS and ZACHARY concur.




                                        - 17 -